DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.
Applicant’s election without traverse of claims 1-13 in the reply filed on 5/19/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bypass conduit and bypass valve connected to and disposed between the second inlet valve and the second outlet valve as set forth in claim 2 (the figures only shown the bypass disposed between the first inlet valve and first outlet valve); a motor controlled valve as set forth in claim 7; and a piezoelectric controlled linear actuator as set forth in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: neither the original specification nor the figures describe the bypass conduit and the bypass valve connected to and disposed between the second inlet valve and the second outlet valve; rather the specification and figures all describe the bypass connected between the first inlet valve and the first outlet valve (see paragraph [0043] and figures 1A-1D).
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, “second inlet value” should read --second inlet valve--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in lines 5-6, claim 12 includes language following the end of a sentence: “comprising a sparger on an end of the inlet conduit….” that was not included in the last set of claims and is not underlined in this set of claims to indicated that the limitation is a newly added amendment.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation, “configured to regulate flow of gas through the valve” in lines 2-3.  It is unclear what valve is being referred to.  It is unclear if it is referring to a previous valve, and if so which, or a new valve.  As such the claim is indefinite for failing to distinctly claim the invention.   
Claim 12 recites the limitation, “comprising a sparger…” after the period ending the first set of limitations for the claim.  As such, it is unclear whether the limitations following the first period are part of the claim or not.  Since, the limitation was not included in the previous claim set and is not underlined, for purposed of compact prosecution, the limitation will be treated as not part of the claim and will not be examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an auxiliary flow restrictive device” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (U.S. Patent Pub. No. 2019/0179628).
 Regarding claim 1, Hashimoto et al. discloses an apparatus (figure 5) comprising:
an ampoule having an outside surface and an inside surface defining an ampoule interior configured to contain a fluid therein (figure 5, reference #501 with walls having an inside surface and outside surface and interior with fluid 550);
a valve cluster connected to the outside surface of the ampoule (figure 5, reference #500), the valve cluster including:
an inlet conduit connected to the ampoule and capable to allow gas to flow into the ampoule (figure 5, reference #512);
an outlet conduit connected to the ampoule and capable to allow gas to flow out of the ampoule (figure 5, reference #503);
a first inlet valve connected to the inlet conduit (figure 5, reference #510);
a second inlet valve connected to the inlet conduit and upstream of the first inlet valve (figure 5, reference #515);
a first outlet valve connected to the outlet conduit (figure 5, reference #509);
a second outlet valve connected to the outlet conduit and downstream of the first outlet valve (figure 5, reference #507);
a bypass conduit (figure 5, reference #524) including a bypass valve disposed between the inlet conduit and the outlet conduit (figure 5, reference #525); and
an auxiliary flow restrictive device connected to the outlet conduit, the auxiliary flow restrictive device capable to variably regulate a drop in pressure from the inlet conduit to the outlet conduit (figure 1, reference #241a and 243a; figure 5, reference #244, 505, 507, 509, 527 (any and all valves in the outlet conduit read on the auxiliary flow restrictive device limitation because a valve by definition restricts the flow of material through the conduit and by restricting the flow of gas, the valve is capable to regulate the pressure from the inlet conduit to the outlet conduit).
 Regarding claim 2, Hashimoto et al. discloses wherein the bypass conduit and the bypass valve are connected to and disposed between the second inlet value and the second outlet valve (see figure 5, reference #524 and 525 and conduits connected to and disposed between reference #507 and 515).
Regarding claim 3, Hashimoto, et al. discloses wherein the auxiliary flow restrictive device is directly connected to the first outlet valve (figure 5, reference #509 is first outlet valve that has an embedded auxiliary flow restrictive device by being a manual valve that restricts the flow of gas through the conduit).
Regarding claim 11, Hashimoto et al. discloses  wherein the ampoule comprises an ampoule lid having an inner surface (figure 5, top wall of reference #501) and a first end of the inlet conduit is connected to a gas source (figure 5, reference #521) and a second end of the inlet conduit extends into the ampoule interior a first distance from the inner surface of the ampoule lid (figure 5, end of reference #512 extending into reference #550).
Regarding claim 12, Hashimoto et al. discloses wherein a first end of the outlet conduit is in fluid communication with a substrate processing chamber (figure 5, reference #201) and a second end of the outlet conduit is in flow communication with the interior of the ampoule (figure 5, reference #503 within reference #501) and the second end of the outlet conduit extends a second distance from the inner surface of the ampoule lid, the second distance being less than the first distance (figure 5, length of portion of reference #503 within reference #501 less than portion of reference #512 within reference #501).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Kojima et al. (U.S. Patent No. 7,827,932) and Kanno et al. (U.S. Patent No. 5,551,477).
Regarding claim 4, Hashimoto et al. discloses all the limitations as set forth above.  However, the reference is silent as to the type of valve wherein the valve comprises a diaphragm and a valve seat.  It is well known in the art at that there are a variety of types of valves, including valves comprising a diaphragm and valve seat (as evidenced by Kojima figures 2-3, reference #68 and 74; Kanno et al. figure 1, reference #5 and 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the valve of Hashimoto et al. to be a diaphragm valve with valve seat because selecting one of known designs for a valve would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said valve having a diaphragm and valve seat would operate equally well as the one disclosed by Hashimoto et al.  
Regarding claim 5, Hashimoto et al. in view of Kojima et al. and Kanno et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the auxiliary flow restrictive device comprises a manual valve (Hashimoto et al. figure 5, reference #509, [0032]; Kanno et al. title, abstract, column 1, lines 7-15).
Regarding claim 6, Hashimoto et al. in view of Kojima et al. and Kanno et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the manual valve comprises a Vernier handle, and the manual valve is capable to regulate flow of gas through the valve (Kanno et al. reference #161; column 9, lines 22-32).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the manual valve to include a Vernier handle to more accurately set and confirm the degree of opening of the valve and thus regulate the flow of gas through the valve (Kanno et al. column 9, lines 22-32).
Regarding claims 7-10, Hashimoto et al. in view of Kojima et al. and Kanno et al. discloses all the limitations as set forth above.  Kohima et al. further teaches the auxiliary flow restrictive device comprises a motor controlled valve (reference #81; column 5, lines 47-67); and wherein the motor controlled valve comprises a piezoelectric controlled linear actuator (reference #81; column 8, lines 47-51); and a controller which controls operation of the piezoelectric linear controlled actuator (column 8, lines 11-17); and wherein the piezoelectric controlled linear actuator is directly connected to the second outlet valve (figure 2, reference #81 directly connected to reference #72).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the auxiliary flow control device to be motor controlled with a piezoelectric actuator and controller in direct connection with the second outlet valve in order to adjust the valve opening automatically by controller operation to more accurately control the valve and flow rate of the material through the valve without having to manually operative the valve (Kanno et al. column 5, lines 47-67; column 8, lines 11-17).
Regarding claim 13, Hashimoto et al. discloses an apparatus (figure 5) comprising:
an ampoule having an outside surface and an inside surface defining an ampoule interior configured to contain a fluid therein (figure 5, reference #501 with walls having an inside surface and outside surface and interior with fluid 550);
a valve cluster connected to the outside surface of the ampoule (figure 5, reference #500), the valve cluster capable to regulate the flow of a precursor vapor from the ampoule to a process chamber (figure 5, reference #201, 232a, 500 and 503) including:
an inlet conduit connected to the ampoule and capable to allow gas to flow into the ampoule (figure 5, reference #512);
an outlet conduit connected to the ampoule and capable to allow gas to flow out of the ampoule (figure 5, reference #503);
a first inlet valve connected to the inlet conduit (figure 5, reference #510);
a second inlet valve connected to the inlet conduit and upstream of the first inlet valve (figure 5, reference #515);
a first outlet valve connected to the outlet conduit (figure 5, reference #509);
a second outlet valve connected to the outlet conduit and downstream of the first outlet valve (figure 5, reference #507);
a bypass conduit (figure 5, reference #524) including a bypass valve disposed between the inlet conduit and the outlet conduit (figure 5, reference #525); and
an auxiliary flow restrictive device connected to the outlet conduit, the auxiliary flow restrictive device capable to variably regulate a drop in pressure from the inlet conduit to the outlet conduit (figure 1, reference #241a and 243a; figure 5, reference #244, 505, 507, 509, 527 (any and all valves in the outlet conduit read on the auxiliary flow restrictive device limitation because a valve by definition restricts the flow of material through the conduit and by restricting the flow of gas, the valve is capable to regulate the pressure from the inlet conduit to the outlet conduit).
However, the reference is silent as to the type of valve wherein the first outlet valve comprises a piston and diaphragm.  It is well known in the art at that there are a variety of types of valves, including valves comprising a piston and diaphragm (as evidenced by Kojima figures 2-3, reference #74 and 84, column 5, lines 44-67; Kanno et al. figure 1, reference #7 and 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the valve of Hashimoto et al. to be a diaphragm valve with piston because selecting one of known designs for a valve would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said valve having a diaphragm and piston would operate equally well as the one disclosed by Hashimoto et al
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774